DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-21 are pending.  Claim 1 is independent.  Claims 1, 4-6, 9, and 17 are amended in the response filed 11/9/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim. 
The rejection of claims 1-3 and 6-10 under 35 U.S.C. 102((a)(1)) as anticipated by Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) is withdrawn.
The rejection of claims 1-3 and 6-10 under 35 U.S.C. 103 as obvious over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) is withdrawn.
The rejection of claims 4-5 and 11-21 under 35 U.S.C. 103 as being unpatentable over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) in view of Soleimani et al. (alpha-
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are not persuasive.  Applicants urge that Balkus et al. do not use the term electroblown fibers.  In response, the amendment to the claims do not make them allowable given the state of the art concept that electroblowing is essentially a hybrid of electrospinning and blowing and Balkus et al. teach the similar electrospun fibers with the same enzyme encapsulated in solution with a minimal loss of activity over continual use in a flow through a reactor.  It is the Examiner’s positition that one of ordinary skill can envisage the flow of the PVA fibers of Balkus reactor to yield the electrospun fibers would encompass the claimed language to electroblown fibers.  See the new grounds of rejection below. Also see Applicant’s own definition of solution spun in their spec 0018.  
Applicants arguments with respect to superior and unexpected results in their examples with pullulan fibers without loss of enzyme activity in coldwater cleaning is not found commensurate in scope with the claim language which is not limited by pullulan fibers, nor cold water cleaning.  Balkus et al. teaching PVA fibers electrospun in a flow of encapsulated lipase enzyme retaining their enzyme activity after multiple cycles of reuse is found pertinent to the claims as amended. Accordingly, see the new grounds of rejection below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as amended recites limitation to the enzyme is encapsulated in the “solution electroblown”. This claim language is not proper grammar.  For purposes of examination, Examiner looks to the specification [0019] and [0063] to draw broadest reasonable interpretation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as obvious over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) in light of the state of the art reference Koenig, K., Beukenberg, K., Langensiepen, F. et al. A new prototype melt-electrospinning device for the production of biobased thermoplastic sub-microfibers and nanofibers. Biomater Res 23, 10 (2019).

	Balkus et al. illustrate an enzyme delivery system comprising: a plurality of solution spun fibers ie, electrospinning in which fibers from a wide variety of materials can be fabricated though a non-mechanical fiber drawing process (see page 1058, left side col under section 2. Electrospinning).  

The limitations of claims 7-8 is taught by Balkus et al. teaching lipase having perhydrolase enzyme. And page 1060 right side col. discusses the state of the art to immobilize encapsulated Lipases in 1 lm PVA fibers in a flow through reactor and a total conversion of 13.7 % was achieved.  See 1st paragraph right side of page 1060.  
Balkus et al. teach several examples of lipase being encapsulated in electrospun fibers noting on page 1060 the encapsulation of lipase in electrospun PEO and PVA and PS fibers. The PS fibers contained a loading of 10 % and 50 % lipase and exhibited remarkable activity for transesterfication of (S)-glycidol to glycidyl n-butyrate up to 47 fold faster than the non-encapsulated lipase.  See the left side column under table 1 on page 1060.  This example meets the limitation wherein the enzyme is encapsulated in the solution spun fibers and is present in an amount from 0.1 to 40 wt% based on total weight of the solution spun fibers. 
The bottom ½ right side column teaches encapsulated glucose oxidase enzyme electrospun with PLA with an emulsifier and the observed activity for the PLA/GOx 
The limitation to wherein at least a portion of the solution spun fibers have a fiber diameter of 25 microns or less is met by table2 illustration of the common polymers electrospun for enzyme immobilization have a diameter less than the claimed 25µm.  See page 1061.  The polymers within Table 2 also encompass the material limitation of claims 2-3 wherein the water soluble polymeric resin is methylcellulose, hydroxypropyl methylcellulose, guar gum, alginate, polyvinyl pyrrolidone, polyethylene oxide, polyvinyl alcohol, pullulan, polyaspartic acid, and polyacrylic acid.
On page 1064 left side top, Balkus et al exemplify a commercial alkaline protease, covalently attached to TiO2 nanofibers functionalized with 3-aminopropyltriethoxysilane through glutaraldehyde (Fig. 5) cross-linking. A sucrose conversion of 97 % was achieved after 36 h in the presence of organic solvent at 50 C. After 10 cycles of reuse, 52.4 % of initial activity was retained.  
Balkus et al. do not use the term electroblown as recited by the instantly amended claims.  
Koenig, K., Beukenberg, K., Langensiepen, F. et al. A new prototype melt-electrospinning device for the production of biobased thermoplastic sub-microfibers and nanofibers. Biomater Res 23, 10 (2019) teach the state of the art that electroblown fibers are essentially a hybrid of electrospinning and blowing (see page 5) and  it is the Examiner’s positition that one of ordinary skill can envisage the flow of the PVA fibers of Balkus el al. reactor that yield their electrospun fibers would also encompass the blown fibers.  
electroblown fibers are essentially a hybrid of electrospinning and blowing (see page 5) and it is the Examiner’s position that one of ordinary skill can envisage the flow of the PVA fibers of Balkus reactor that yields the electrospun fibers would also encompass the claimed language to electroblown fibers.
Claims 4-5 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) in light of the state of the art reference Koenig, K., Beukenberg, K., Langensiepen, F. et al. A new prototype melt-electrospinning device for the production of biobased thermoplastic sub-microfibers and nanofibers. Biomater Res 23, 10 (2019) as applied to claims 1-3 and 6-10 above and further in view of Soleimani et al. (alpha-Amylase immobilization on the silica nanoparticles for cleaning performancetowards starch soils in laundry detergents Journal of Molecular Catalysis B: Enzymatic 74 (2012) 1–5).

Balkus et al. are relied upon as set forth above.  However, Balkus et al. do not teach the limitation wherein the  crystallinity from 20 to 54%, or a crystallinity less than 35% as required by claims 3-4. Also, Balkus et al. do not teach the detergent of claims 11-14, 19 and the leakage % at 0-30C as required in claims 13- 21.  It is the Examiner’s position that Balkus et al. guide one of ordinary skill to optimize the amount of leaching during catalysis and recovery of the fibers.  Specifically, a simple alcohol pretreatment of electrospun polystyrene–poly(styrene-co-maleic anhydride) (PS/PSMA) fibers could help disperse the lipase loaded fibers in aqueous medium. The dispersion of these 
Soleimani et al. teach alpha-amylase is immobilized on silica nanoparticles and the immobilized alpha-amylase is used in detergent formulation comprising less than 70% water.  See abstract and page 2, under figure 3 on right side column in section 2.3, last sentence of that paragraph describing a washing test method was carried out under standard conditions: temperature, 45◦C; concentration of the detergent 4 g/l in distilled water (water hard-ness = 300 mg/l) and washing cycle 15 min with 100 rpm.  On page 4, section 3.3 on left Soleimani et al. guide one of ordinary skill to lower the temperature to 40C. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed enzyme delivery system in a laundry detergent having the claimed properties of crystallinity and leakage % as claimed by claims 3-4 and 11-21, with a reasonable expectation of success because Balkus et al exemplify the claimed encapsulated enzyme in a solution of spun fibers .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/P.K/Examiner, Art Unit 1764